UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 25, 2008 MAXIMUS,INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-12997 (Commission File Number) 54-1000588 (I.R.S. Employer Identification No.) 11419 Sunset Hills Road, Reston, Virginia (Address of principal executive offices) 20190-5207 (Zip Code) Registrant’s telephone number, including area code:(703)251-8500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement MAXIMUS, Inc.(“MAXIMUS”) previously announced its intention to seek a credit line supportive of its desire to maintain an appropriate, balanced capital structure, including having access to borrowed funds as needed.On January25, 2008, MAXIMUS as borrower, entered into a Revolving Credit Agreement providing for a senior secured revolving credit facility, with SunTrust Bank as administrative agent, issuing bank and swingline lender and the other lenders party thereto (the“Credit Facility”). The Credit Facility provides for a $50,000,000 revolving line of credit commitment, which may be used (i)for revolving loans, (ii)for swingline loans, subject to a sublimit of $5,000,000 and (iii)to request the issuance of letters of credit on MAXIMUS’ behalf, subject to a sublimit of $25,000,000.MAXIMUS may,from time to time (but not more than four (4) times during the term of the Credit Facility),subject to applicable conditions, request an increase in the commitment under the Credit Facility, such that the aggregate commitments under the Credit Facility shall at no time exceed $75,000,000. The credit available under the Credit Facility may be used, among other purposes, to refinance current indebtedness of MAXIMUS, to repurchase shares of MAXIMUS’ capital stock and to finance the ongoing working capital, capital expenditure, and general corporate needs of
